Liberty Mut. Underwriters, Inc. v 112 Cent. Park S., LLC (2019 NY Slip Op 00346)





Liberty Mut. Underwriters, Inc. v 112 Cent. Park S., LLC


2019 NY Slip Op 00346


Decided on January 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2019

Sweeny, J.P., Gische, Kahn, Singh, JJ.


8010 150787/14

[*1]Liberty Mutual Underwriters, Inc., Plaintiff-Respondent,
v112 Central Park South, LLC, Defendant-Appellant, Travelers Property Casualty Company of America, Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Barbara Jaffe, J.), entered on or about March 22, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 28, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2019
CLERK